Citation Nr: 0431544	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a skin condition, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970, including combat in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In an April 2002 rating decision, the RO denied 
an increased rating for post-traumatic stress disorder 
(PTSD).  In a November 2002 rating decision, the RO granted a 
50 percent rating for PTSD and denied service connection for 
hepatitis C.  In a January 2003 statement, the veteran 
indicated that he wished to terminate his appeal of the 
increased rating for PTSD.  In a May 2003 rating decision, 
the RO granted a 10 percent rating for a skin condition and 
denied service connection for hepatitis C.  The veteran has 
not indicated that he is satisfied with the 10 percent rating 
for his skin condition.  Thus, the claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing.  


FINDINGS OF FACT

1.  The veteran's skin disability is manifested by an 
intermittent rash appearing on the feet, scalp, hands, face, 
and ears requiring topical treatment but not involving 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

2.  Resolving all reasonable doubt in favor of the veteran, 
hepatitis C originated in service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2004).

2.  Hepatitis C was incurred in military service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
December 2002 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection.  In a May 2003 
letter, VA informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for an increased rating.  In addition, VA provided the 
veteran with a copy of the appealed May 2003 rating decision, 
June 2003 Statement of the Case, and October 2003 
Supplemental Statement of the Case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the December 
2002 and May 2003 letters, VA informed the veteran that VA 
would assist in obtaining relevant records and asked the 
veteran to identify sources of any relevant records, 
including medical and employment records, so that VA could 
request those records on his behalf.  VA also asked the 
veteran to inform VA of any additional information or 
evidence relevant to his claims.  Lastly, VA informed the 
veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claims.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claims.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and non-VA medical 
records, a VA exam report, and statements made by and on 
behalf of the veteran in support of his claims.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Increased Rating for a Skin Condition

Factual Background

A January 2002 VA treatment note shows that physical exam 
revealed the skin to be dry with good color and turgor.  
Extremities showed callused heels bilaterally with no 
evidence of tinea.  

A November 2002 VA treatment note reflects a history of itchy 
feet for 33 years and that the veteran uses OTC (over the 
counter) anti-fungal medication with some relief, but that he 
has to "switch every month."  The note also reflects that 
the veteran's feet were itchy beyond control ("worse than 
ever") the previous week.  The veteran also reported a 
similar rash that comes and goes in the groin.  Physical exam 
(TBSE) revealed feet with bilateral scaly areas with 
hemorrhagic crust and KOH positive for hyphae, face with mild 
pink erythema and white scale over the nasolabial folds, and 
rest of TBSE to be clear.  The impression was tinea pedis and 
mild seborrheic dermatitis.  The plan was loprox cream b.i.d. 
(twice daily) with a notation that the veteran had been 
informed of the chronicity of tinea and that he essentially 
needs to use loprox or other anti-fungal of choice on a 
fairly regular basis for life.  Regarding seborrheic 
dermatitis, the plan was to use selenium sulfide shampoo q.d. 
(every day) p.r.n. (as occasion requires) and hydrocortisone 
cream b.i.d. p.r.n. to face and ears.  

A December 2002 addendum states that the veteran still does 
not understand that he needs to treat his tinea pedis every 
day, that providers should write refills for topical anti-
fungals as needed, and that the veteran's feet should not 
flare up because he runs out of medications.  

A February 2003 VA treatment note shows continued complaints 
of blistering feet and intense itch.  The note reflects a 
history of itchy feet for 33 years, a diagnosis of chronic 
tinea, and treatment with loprox b.i.d. rotating with lamisil 
q.d. (every day) and OTC tinactin.  Limited physical exam 
showed maceration in the right third and fourth toe webspace 
and thickened hyperkeratotic heels and scaling but negative 
KOH.  The plan was to rotate loprox cream b.i.d. with lamisil 
q.d. on a biweekly basis; Castellani paint q.d. in toe 
webspaces, carmol 40 q.h.s. (every night) under occlusion to 
hyperkeratotic heels; powder in workboots - change more 
frequently if possible; and drysol p.r.n. if component of 
dyshidrosis and sweating is playing a role.  

An April 2003 VA treatment note reflects a diagnosis of 
chronic tinea pedia (KOH positive, nail culture showing no 
fungal growth after 4 weeks) and seborrheic dermatitis.  The 
note also reflects treatment with shampoo, and hydrocortisone 
cream q.w.k. (once a week) to the face.  

A May 2003 VA exam report reflects a history of chronic 
fungal infection of his feet since military service.  The 
veteran complained of pain and pruritus of his feet 
bilaterally and an occasional rash in his groin with the same 
symptoms.  He explained that the rash on his groin is more 
fleeting than the tinea pedis which has been much more 
chronic and more severe.  His current medications included 
urea cream, terbinafine cream, ciclopirox cream, and 
Castellani paint.  The examiner again noted that the only 
symptoms that the veteran reported were pruitus and pain in 
his feet.

Exam of the groin area revealed no rash.  Exam of the feet 
revealed mild maceration between the second and third toes on 
the right and hyperkeratosis of the heel bilaterally.  KOH 
preparation from a sample of the foot was positive.  The 
diagnosis was chronic tinea with emergence of this entity 
while on active military service.  Subjective findings 
included improvement of the feet.  Objective findings 
included a solitary hemorrhagic crust on the scalp without 
erythema or scale; telangiectasias of the central face 
without scale; hemorrhagic crust on the right dorsal hand 
with the remainder of the upper extremities being clear; and 
no erythema, scale, or maceration of the feet but with 
yellowing of the right first and fifth toenails without 
thickening.  The examiner reported that tinea pedis and 
hyperkeratosis of the heel were well controlled and that 
seborrheic dermatitis was well controlled.  

A May 2003 statement by the veteran's spouse notes that she 
has known the veteran since 1973, that he has always had some 
type of skin irritation on his hands, feet, arms, and head, 
and that the VA hospital just recently prescribed medication.  
She also states that he constantly rubbed and scratched his 
feet during the first few months of their marriage.  When she 
asked the veteran what was irritating him, he had shown her 
loose skin between his toes, holes between his toes, and a 
red and obviously some type of infection.  She states that to 
date he is still always rubbing or scratching his feet.  She 
also states that when the veteran first returned from Vietnam 
he had some type of "skin rings" on his back that the VA 
hospital had related to Vietnam.  She concluded that the 
veteran's problem with his feet is very severe and sometimes 
very uncomfortable for him, and that he sometimes even 
scratches his feet while sleeping.  

At a June 2004 Board hearing, the veteran testified that his 
skin condition manifests in an itchy rash with blistering and 
bleeding that appears sporadically all over his body, 
including his feet, face, ears, scalp, torso, hands, arms, 
and legs.  He stated that he has a rash on some part of his 
body on any given day, and that the condition has never 
completely cleared up from his feet.  He also testified that 
he applies topical medication to these areas whenever they 
flare-up, that he gets relief after about a month or month 
and a half of treatment, and that the relief lasts for about 
three weeks.  He added that he has to change medications 
after a while when they lose effect.  



Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's skin condition is currently evaluated as 10 
percent disabling under Diagnostic Code 7813-7806, 38 C.F.R. 
§ 4.118 (2004).  The Board notes that the veteran has been 
evaluated under this diagnostic code by analogy.  38 C.F.R. § 
4.20 (2004).  

Effective August 30, 2002, regulations regarding the 
evaluation of skin disease were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim in 
January 2003, the Board will only consider the current 
regulations.

The following evaluations are assignable under the current 
version of Diagnostic Code 7806, 38 C.F.R. § 4.118 (2004).  
Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period warrants a 60 percent evaluation.  
Dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected; or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis or eczema with 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period warrants a 10 percent evaluation.  

A note following the rating criteria states that the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Note, Diagnostic Code 7806, 38 
C.F.R. § 4.118 (2004).  

Diagnostic Code 7813 for dermatophytosis (ringworm: of body, 
tinea corporis; of head, tinea capitis; of feet, tinea pedis; 
of beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris) indicates that this 
disability is to be rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 
7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  Diagnostic Code 7813, 38 C.F.R. 
§ (2004).  

The veteran contends, in essence, that his service-connected 
skin condition appears intermittently on various parts of his 
body, including the feet, face, ears, scalp, torso, hands, 
arms, and legs.  

The Board observes that the medical evidence of record shows 
that the veteran's skin condition is mainly limited to his 
feet, particularly in between his toes, with intermittent 
flare-ups on his nasolabial area, portions of the back of his 
hands, an area on his scalp, his ears, and on his groin area.  
In this regard, the Board observes that the evidence of 
record shows that, at any one time, the veteran's skin 
disability appears on less than 20 percent of his entire 
body, or on less than 20 percent of exposed areas affected.  
The record also reflects the use of topical medications only.  
In this regard, the Board observes that the veteran has not 
used systemic therapy such as corticosteroids or other 
immunosuppressive drugs at any time during the past 12-month 
period.  Accordingly, the Board finds that the veteran's skin 
disability warrants a 10 percent evaluation under Diagnostic 
Code 7806.  

Furthermore, the Board observes that the veteran's skin 
condition does not warrant a higher rating because his 
disability is not reflective of dermatitis or eczema with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's skin disability.  However, 
after review, the Board finds that no other diagnostic code 
provides for a higher disability rating for his skin 
condition.  

The Board acknowledges the contentions raised by the veteran 
and his spouse that his skin condition has worsened; however, 
the Board observes that they, as laypersons, are not 
competent to offer an opinion regarding medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, the Board notes that the spouse's statement mainly 
refers to a rash on the veteran's feet, which reportedly 
itches constantly.  In this regard, the Board observes that 
itchiness was relevant to the pre-revision version of the 
rating criteria but not to the current version.  

Furthermore, the Board has considered whether the veteran's 
skin condition presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's skin condition.

In light of the above, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for the veteran's skin condition.  The benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection for Hepatitis C

Factual Background

Service medical records show no complaint, treatment, or 
diagnosis of hepatitis C.  

The record contains numerous VA and non-VA medical records.  
The relevant records are discussed below.

An August 1995 private treatment note indicates that ELISA 
(enzyme-linked immunosorbent assay) was positive for 
hepatitis C antibody.  The note reflects that the veteran 
vehemently denied any exposure at all to intravenous drugs 
and also denied any history of blood transfusions.  The 
veteran had been more sexually promiscuous several years ago, 
particularly when he was in the service in Vietnam.  He 
reported never having clinical episodes of hepatitis.  He 
expressed concern that he had been exposed to Agent Orange 
during the Vietnam War.  The note also indicates that a 
confirmatory study of hepatitis C antibody by RIBA 
(recombinant immunoblot assay) will be ordered.  

An August 1995 letter from S. Lagarde, MD, reflects that the 
veteran strongly denied any prior history of intravenous drug 
use or blood transfusions.  The letter also notes that the 
veteran had been sexually promiscuous during the Vietnam War, 
that he has never had any clinical bouts of hepatitis, and 
that he was quite concerned that his problem stems from his 
prior exposure to Agent Orange.  Dr. Lagarde notes that she 
suspects that the veteran has chronic hepatitis C infection 
although the source of this infection is somewhat obscure.  

A September 1995 private treatment note reflects a positive 
RIBA for hepatitis C.  

A September 1998 letter from M. Brand, MD, states that the 
only identifiable risk factor that the veteran has for 
chronic hepatitis C are his tattoos.  He also states his 
belief that the veteran was exposed to the hepatitis C virus 
30 years ago.  

An October 1998 surgical pathology report of a liver biopsy 
provides a diagnosis of chronic hepatitis.

A July 2003 letter from Dr. Brand states that the 
overwhelming evidence points to the fact that the veteran 
contracted hepatitis C while serving in Vietnam.  Dr. Brand 
relates the veteran's history of having assisted injured 
comrades and often being exposed to blood products.  He adds 
that the veteran had multiple injections for tropical 
diseases using an air gun.  Dr. Brand concludes that, given 
the circumstances, knowing that there is a strong link 
between contracting hepatitis C and service in Vietnam, there 
seems little doubt in his mind that the veteran did contract 
this disease while serving our country.  

The record also contains several statements made by the 
veteran.

In a January 2003 statement, the veteran indicated that he 
has not had an organ transplant, transfusion of blood or 
blood products, or hemodialysis.  He also denied using drugs 
or participating in high-risk sexual activities.  The veteran 
did note that he received a tattoo in California prior to 
going to Vietnam and that he had been exposed to blood during 
combat in Vietnam by helping wounded soldiers.  The veteran 
concluded that he believes that he contracted hepatitis C in 
Vietnam.

In a July 2003 statement, the veteran reiterated that he did 
not use drugs, have a blood transfusion or organ transplant, 
or participate in any high-risk sexual activities.  He 
acknowledged that he had received a tattoo prior to Vietnam 
but that, in the bushes where fire fights were constant, he 
received many cuts that drew blood.  He then stated that he 
had helped wounded soldiers and believes that blood was 
mixed, and that it was during that time that he contracted 
hepatitis C.  

At a June 2004 Board hearing, the veteran testified that he 
had received a tattoo in California in 1968 during service 
but that sterile instruments had been used.  He also 
testified that as a combat engineer he received cuts on his 
hands from cantina wires, and that his hands were exposed to 
the blood of wounded civilians and soldiers.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. §3.309 (2004).  

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and 
its implementing regulation, 38 C.F.R. § 3.304(d) (2004), 
apply.  In pertinent part, 38 C.F.R. § 3.304(d) provides:  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 38 C.F.R. § 
3.304.  

[I]t must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease." . . .  As the second 
step, it must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service." . . .  [I]f these two inquiries are met, 
the Secretary [of the VA] "shall accept" the veteran's 
evidence as "sufficient proof of service connection," even 
if no official record of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette, 82 
F.3d at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof that would rebut 
the presumption of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim the Board has 
the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

After a careful review of the record, the Board finds that 
service connection is warranted for the veteran's hepatitis 
C.  In this case, the veteran served on active duty, 
including combat service in the Republic of Vietnam.  Indeed, 
the veteran has been granted service connection for PTSD due 
to his combat service.

The veteran stated that he has not had an organ transplant, 
transfusion of blood or blood products, or hemodialysis, or 
use drugs or participate in high-risk sexual activities.  He 
has also stated that he had been exposed to blood, through 
cuts on his hands, during combat when helping wounded 
soldiers.  In addition, the record shows that the veteran had 
been sexually promiscuous during service in Vietnam and that 
he received a tattoo in service, albeit under probable 
sterile conditions.  

Based on the above, the Board finds that the veteran 
sustained cuts on his hands and was exposed to the blood of 
fellow servicemen.  As such, in its role as fact finder, the 
Board finds the veteran to be a credible historian and 
accepts his account of in-service combat-incurred exposure to 
blood.  The Board also notes that the veteran's account is 
consistent with the circumstances, conditions and hardships 
of his combat service in the Republic of Vietnam.  
Notwithstanding the absence of any service medical records 
relating to this injury, the Board finds as a matter of law 
that the veteran sustained this injury while on active duty.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Further, the medical evidence in this case is consistent with 
the injury that the veteran sustained in service.  In a July 
2003 statement, Dr. Brand opined that the veteran contracted 
hepatitis C during service by assisting injured comrades and 
often being exposed to blood products.  

Finally, the Board notes that there is no medical evidence 
that contradicts the evidence set forth above, and thus the 
only relevant evidence that addresses the etiology and/or 
onset of the veteran's hepatitis C supports the veteran's 
claim.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
see also Huston v. Principi, 17 Vet. App. 195, 205 (2003).  
After resolving all reasonable doubt in favor of the veteran, 
the Board finds that service connection for hepatitis C is 
warranted.


ORDER

An increased rating for a skin condition is denied.

Service connection for hepatitis C is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



